Citation Nr: 0836983	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-19 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever with heart murmur and kidney complications.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1951 to June 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
RO in Cleveland, Ohio, which denied service connection for 
residuals of rheumatic fever.  

The veteran testified before the undersigned at a September 
2008 hearing at the RO.  A transcript has been associated 
with the file.

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran, through 
his representative, has waived RO consideration of that 
evidence.  The Board may consider the appeal.  38 C.F.R. § 
20.1304.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board must remand this case to satisfy the duty to 
assist.

The veteran's service medical records from his period of 
active service are unavailable as they were destroyed in a 
1973 fire that occurred at the National Personnel Records 
Center.  Inasmuch as the veteran was not at fault for the 
loss of these records, VA is under heightened obligation to 
assist the veteran in the development of his claim.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  This heightened 
obligation includes searching for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  

The veteran contends that he contracted rheumatic fever 
during active service.  The veteran's service treatment 
records are missing and the veteran was informed of this fact 
during the pendency of his claim.  The veteran stated that he 
had been treated at Lockbourne Air Force Base (AFB) during 
service for an illness.  He believes that his records may 
still be a part of the archives for that base.  

The veteran was enlisted in the 166th Fighter Squadron of the 
Ohio Air National Guard.  The veteran's unit was called to 
active duty on February 1, 1951.  The unit left active duty 
in June 1952.  Unfortunately, the veteran has repeatedly 
misidentified the year of his entry to active service, 
stating that he entered on February 1, 1950.  He further 
stated that he became ill the following winter, between 
November 1950 and February 1951.  The RO attempted a records 
search using the veteran's reported dates of treatment, 
between November 1950 and February 1951.  No records were 
found.  The National Personnel Records Center (NPRC) 
responded that no records were found and that a further 
search would require identifying the veteran's unit.  

The Board finds that this search is inadequate.  The 
veteran's service personnel records clearly show that he had 
not entered active service until February 1951.  Given the 
misidentified year of entry to active service, the RO should 
request a second search using the correct dates.  
Furthermore, the veteran's records also show his assigned 
unit.  As the NPRC could not perform an adequate search 
without an identified unit, the RO should supply the 
necessary information to the NPRC.  Accordingly, the Board 
remands for an additional records search using the correct 
dates and unit number.  See Moore, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO/AMC should make an attempt to 
verify the veteran's alleged treatment for 
rheumatic fever.  Specifically, the RO/AMC 
should ask the NPRC or other appropriate 
agency to provide any available records 
concerning the veteran's treatment for 
rheumatic fever between November 1951 to 
February 1952 at Lockbourne AFB, while 
assigned to the 166th Fighter Squadron.

2. Then, after ensuring the VA reports, if 
any, are complete and that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), have been 
completed, the AMC should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

